Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-23, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 22, 23, and 35 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cieszynski et al. (US 2018/0272613 A1).
Regarding claim 1, Cieszynski et al. teach a method of determining the condition of a metal powder (see para. 0005) for use in an additive manufacturing process (see para. 0003), the method comprising the step of processing an image of the powder (see para. 0025), to measure a colour of the powder (see para. 0025).
Regarding claim 2, Cieszynski et al. teach the step of taking the image of the powder (see para. 0025).  
Regarding claim 3, Cieszynski et al. teach that the image is an optical image (see “visible” in para. 00025).
 Regarding claim 22, Cieszynski et al. teach the step of placing the powder into an enclosure and illuminating the powder in the enclosure (note para. 0023-0025; an enclosure per se is provided by the work area shown in fig. 1A-1C).
Regarding claim 23, Cieszynski et al. teach an apparatus (e.g., as shown in fig. 1A) for determining the condition of a metal powder (see para. 0008) for use in an additive manufacturing process (see para. 0003), the apparatus comprising a processor (e.g., 26 in para. 0025; see also para. 0070) arranged to process an image of the powder to measure a colour of the powder (see para. 0025).
Regarding claim 35, Cieszynski et al. teach a method of determining the condition of a metal powder (see para. 0008 and 0025) for use in an additive manufacturing process (see para. 0003), the method comprising the step of processing an image of the powder (see para. 00025) to identify particles of powder with a surface property that falls outside a predetermined range (in para., 0025, determining that the layer is not heated to melting points of the powdered medium is a determination that a surface property (e.g., colour) is outside a predetermined range (less than the melting point).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cieszynski et al. (US 2018/0272613 A1).
Regarding claims 5 and 6, while Cieszynski et al. teach the method as claimed in claim 1 as discussed above, they do not teach explicitly the step of cropping the image and the step of checking the quality of the image.    However, persons having ordinary skill in the art would have included these steps since they are notoriously old in the art of image processing for fine tuning and image or providing quality control of the taken images.  Similarly, the features of claims 7-21 would have been obvious in the fine tuning of images taken by the kind of cameras taught Cieszynski et al. (e.g. in para. 0025). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buller et al. (US 2017/0355146 A1) disclose an additive manufacturing system and process using metal powers (para. 0076) and color imaging (para. 0214).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JOHN R LEE/               Primary Examiner, Art Unit 2878